UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009. OR / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 333-141406 SCHOOL4CHAUFFEURS, INC. (Exact Name of Small Business Issuer as Specified in its Charter) DELAWARE 20-5478196 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6767 W. Tropicana Ave., Suite 207 Las Vegas, NV 89103 (Address of principal executive offices) (Zip code) Issuer's telephone number: (702) 248-1027 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / -1- Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Non-accelerated filer Smaller Large accelerated (Do not check if a smaller reporting filer Accelerated filer reporting company) company [ ] [ ] [ ] [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes /X/ No / / State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: At June 30, 2009, and as of the date hereof, there were outstanding 2,450,000 shares of the Registrant's Common Stock, $.001 par value. Transitional Small Business Disclosure Format: Yes / / No /X/ -2- PART I FINANCIAL INFORMATION ITEM 1. Financial Statements SCHOOL4CHAUFFEURS, INC. (A Development Stage Enterprise) JUNE 30, 2009 DECEMBER 31, 2008 -3- SCHOOL4CHAUFFEURS, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONTENTS FINANCIAL STATEMENTS Balance Sheets 5 Statements of Operations 6 Statements of Stockholders' Equity 7 Statements of Cash Flows 8 Notes to Financial Statements 9-11 -4- SCHOOL4CHAUFFEURS, INC. (A DEVELOPMENT STAGE ENTERPRISE) BALANCE SHEETS June 30, 2009 December 31, (Unaudited) 2008 ASSETS
